Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to August 07, 2017.
Applicant's election with traverse of Group III, claims 3, 4, 6-9, 11-12, in the reply filed on 12/7/21 is acknowledged.  The traversal is on the ground(s) that the restriction requirement differs from the international report and Carpenter teaches a mixture of components in the composition disclosed.  This is not found persuasive because the present claims are directed to a composition where the intended use and quantity of the composition do not lend patentability.  Further, the claims do not exclude additional components.
The requirement is still deemed proper and is therefore made FINAL.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition comprising Coprinus comatus.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”

In this case, the components claimed do not differ from those found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the claims 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 4, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter.
Carpenter (2015/0320809) entitled "Compositions and Methods for Improving Human Health and Nutrition" teaches in paragraph 17, a fungal component in the composition containing Coprinus comatus.  In paragraph 22 the function is to treat acne and other skin conditions and may be administered via creams, lotions, gels, ointments, and/or sprays.  In paragraph 66 topical administration is discussed and various types of additives in paragraph 67.  In paragraph 80 the composition may include materials for relief of inflammation such as MSM.  Paragraph 82 describes topical application for skin conditions including rosacea, acne eczema and others.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over each of Carpenter and Ohara.
See the teachings of Carpenter above.


The claims differ from the above references in that they recite proportions of components.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to select within the broad range of claimed proportions to make the claimed composition because both of the above references teach ranges of proportions that are encompassed by the claims.  Regarding claim 4 directed to the function of the composition, the intended use of a composition and the amount of the composition claimed does not lend patentability.  Regarding claim 9 directed to oral or topical administration, both references teach the same components in the forms of food and topical compositions.  Regarding claims 11 and 12 directed to carriers, as the references teach topical compositions, .




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 6 "such as" renders the claim indefinite regarding which of the alopecia causes may or may not be intended.  In claim 8 the hyphens are confusing and may be intended to be commas.  Claims 11 and 12 depend from claim 9 and refer to said carrier but none of the previous claims refer to any carriers.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuaki (JP 2016 079135) D2 teaches methods of extracting Coprinus comatus to make topical preparations.
Kalitukha (DE 2020 18101021) teaches topical Coprinus comatus compositions.
Wu (Cosmetics) teaches mushroom based cosmetics including Coprinus comatus.
Wasser (2012/0124703) entitled "Novel Coprinus comatus and Tremella mesenterica Mushroom Strains…" teaches in paragraph 49, compositions of Coprinus comatus with antioxidant activity.  In paragraph 58 the composition is for local administration by topical drug delivery. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655